Citation Nr: 0917506	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right knee 
patellofemoral syndrome with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1985 to June 1986 and 
from January 1991 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Cleveland, Ohio, RO in 
April 2005.  A transcript of the hearing is associated with 
the claims file and has been reviewed.


FINDING OF FACT

There is an approximate balance of the positive and negative 
evidence of record as to whether the Veteran's right knee 
patellofemoral syndrome was incurred in or aggravated by 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, right 
knee patellofemoral syndrome, with arthritis, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for right knee patellofemoral syndrome with arthritis, is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that his current right knee problems are 
the result of repetitive jump injuries associated with his 
parachute jumps while on active duty.  At the April 2005 DRO 
hearing the Veteran specifically refers to a 1985 incident in 
which he sought treatment for his right knee and leg 
following a jump because he believed that he had broken his 
leg.  The Board notes that there is no record regarding 
treatment of this injury.  However, the Board notes that 
there is an in-service treatment record dated February 1986, 
in which the Veteran references right knee pain.  The Board 
notes that the photocopy of the record is difficult to read, 
but it is as least as likely as not that the note references 
the right knee given that the rest of the note references 
either the right leg or right foot.  As such, the Board finds 
that the issue of whether there is an in-service complaint 
pertaining to the right knee is at least, in equipoise, and 
giving the Veteran the benefit of the doubt, the Board finds 
that the Veteran has an in-service complaint of a right knee 
injury.

The Board notes that post-service treatment records, 
including private treatment records and VA treatment records 
provide a current diagnosis.  Private Treatment records 
dating from October 2003 to January 2004 contain multiple 
complaints of right knee pain, and at times, severe pain.  
The Board acknowledges that the November 2003 letter from the 
private doctor that accompanied the treatment records only 
indicates that the doctor was treating the Veteran for left 
knee and back problems, but, as stated the treatment records 
contained evidence that the doctor was also treating the 
right knee.  Additionally, VA treatment records dating from 
November 2006 to May 2007 state that the Veteran is diagnosed 
with mild arthritis and patellofemoral syndrome in the right 
knee.  As such, the Board finds that the Veteran has a 
current disability.  
The Veteran was afforded a C&P examination in May 2004 in 
which the examiner diagnosed the Veteran with bilateral 
patellofemoral syndrome and opined that the Veteran's 
bilateral knee complaints are indeed related to his active 
duty service.  However, upon noting that there was no 
evidence of complaints regarding the right knee in the 
Veteran's service treatment records and in consideration of 
the above cited letter from the private examiner, the RO 
requested that the C&P examiner review his opinion regarding 
the relation of the current right knee disability to the 
Veteran's active duty service.  In the August 2004 addendum, 
the examiner stated that his previous opinion was based 
entirely on historical evidence and that his conclusion 
regarding the right knee was inaccurate because there were no 
right knee complaints in service.  The examiner further noted 
that the patellofemoral syndrome of the right knee was an 
entirely unrelated condition and indeed was also unrelated to 
the Veteran's left knee and back conditions.  However, the 
Board finds that the C&P examiner's opinion does not appear 
to be based on inaccurate information.  The examiner reviewed 
the entire c-file and noted that the service records only 
mention the left knee and still determined that the right 
knee patellofemoral syndrome should be service connected.  

The Board notes that the C&P examiner was subsequently asked 
to review the file again to provide an opinion as to whether 
the Veteran's right knee disability is related to his in-
service parachute jumps.  The RO noted that the previous 
addendum did not address this specific issue.  In March 2008 
the C&P examiner reviewed the c-file and opined that the 
Veteran had patellofemoral syndrome, mild arthritis of the 
right knee, as well as a history of a hurt right knee.  
However, without any documentation of an injury in service, 
the examiner opined that any relationship between the right 
knee injury and the multiple parachute jumps would be 
speculative.  

In consideration of the aforementioned in-service treatment 
record that the Board finds is as likely as not referencing a 
complaint of right knee pain, the VA and private examiner's 
current diagnosis of a right knee disability, and the 
positive nexus provided in the original May 2004 C&P 
examination, the Board finds that the positive and negative 
evidence is in relative equipoise and accordingly the 
benefit-of-the-doubt rule applies and service connection must 
be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Thus, despite the August 2004 C&P 
examination addendum which provided a negative nexus opinion 
and the March 2008 C&P examiner's equivocation as to whether 
the Veteran's knee is related to service, the Board, finds 
that the evidence is in relative equipoise and concludes that 
service connection for right knee patellofemoral syndrome 
with arthritis may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for right knee 
patellofemoral syndrome with arthritis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


